Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kim et al. (KR101104923), fails to anticipate or render obvious the distinct feature of “wherein the load control layer comprises a plurality of unit load control layers separated from one another with a gap therebetween”, as recited in independent claim 1; the distinct feature of “wherein the load control layer comprises a first load control layer having a first strength and a second load control layer having a second strength smaller than the first strength, the first load control layer having a second zero-stiffness region in which a third stress is maintained in a second strain section ranging from a third strain to a fourth strain, the second load control layer having a third zero-stiffness region in which a fourth stress smaller than the third stress is maintained in the second strain section”, as recited in independent claim 8; and the distinct feature of “wherein the load control layer comprises a third load control layer having a third strength and a fourth load control layer having a fourth strength greater than  the third strength, the third load control layer having a fourth zero-stiffness region in which a fifth stress is maintained in a third strain section ranging from a fifth strain to a sixth strain, the fourth load control layer having a fifth zero-stiffness region in which a sixth stress greater than the fifth stress is maintained in a fourth strain section ranging from a seventh strain greater than the sixth strain to an eighth strain”, as recited in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781